Mr. Justice Dunn delivered the opinion of the court: The value of Alfred Stake’s estate, exclusive of the fund in controversy here, did not exceed $100. The widow’s award was fixed at $1200. Appellant’s contention is, that the appellee was not a devisee of Alfred Stake and was not eligible as a beneficiary; that the fund is a part of the estate of Alfred Stake, subject to a trust for the benefit of the beneficiary whom he may last designate, and that it is against public policy to permit a member of a mutual benefit society to designate as a beneficiary one having no legal claim upon him, to the exclusion of his widow and orphans, when he dies having made no provision for them and leaving no estate. The society was organized under the general Incorporation act of 1872 as a corporation not for pecuniary profit, for assisting its members when sick, for educational and social purposes, and “upon the death of a member to levy an assessment upon every member of an amount to be established by the by-laws afterwards to be enacted, said amount to be paid to the widow, orphans and devisees of such deceased members.” That the designation of the brother as the beneficiary in the certificate, though not by will, is valid and binding and entitles him to receive the fund mentioned in the certificate is not open to question in this court. (Delaney v. Delaney, 175 Ill. 187; Moore v. Guaranty Fund Life Society, 178 id. 202; Martin v. Stubbings, 126 id. 387; Bloomington Mutual Benefit Ass. v. Blue, 120 id. 121.) These cases also decide that no principle of public policy is violated by permitting one having a certificate of the character of the certificate in this case, even though he has a wife or other relatives, to designate a stranger as beneficiary therein. A subsequent marriage does not affect the certificate or the rights of the beneficiary therein. (Highland v. Highland, 109 Ill. 366; Benton v. Brotherhood of Railroad Brakemen, 146 id. 570.) The fund is not assets of the estate of the deceased. It goes directly to the beneficiary, and is in no event payable to the deceased or for his benefit and is not subject to his debts. The appellee, as the beneficiary named in the certificate, the designation of such beneficiary never having been revoked or changed, was entitled to the fund, and the judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.